 


114 HR 1667 IH: 21st Century Endangered Species Transparency Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1667 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mrs. Lummis (for herself, Mr. Neugebauer, Mr. Huizenga of Michigan, and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Endangered Species Act of 1973 to require publication of the basis for determinations that species are endangered species or threatened species, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the 21st Century Endangered Species Transparency Act. 2.Requirement to publish on the Internet the basis for listingsSection 4(b) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)) is amended by adding at the end the following: 
 
(9)The Secretary shall make publicly available on the Internet the best scientific and commercial data available that are the basis for each regulation, including each proposed regulation, promulgated under subsection (a)(1), except that, at the request of a Governor or legislature of a State, the Secretary shall not make available under this paragraph information regarding which the State has determined public disclosure is prohibited by a law of that State relating to the protection of personal information..  